The following opinion was filed October 11, 1938 :
Martin, J.
{on motion for rehearing). In the opinion filed herein June 21, 1938, the court held that the pleadings presented an issue for trial — whether the Illinois judgment in favor of the plaintiff’s assignor, which is the basis of this action, was assigned to plaintiff-appellant. The conclusion reached resulted in affirming the order of the trial court denying the plaintiff’s motion for a summary judgment. Upon further consideration, while it is true the pleadings made an issue, as most pleadings do, on the record there is no issue as to whether the judgment in question was assigned to the plaintiff-appellant. In support of his motion for a summary judgment and the general allegation of his complaint that said judgment had been assigned to him on the 27th day of January, 1937, plaintiff attached a photostatic copy of the assignment, making same a part of his affidavit. This assignment is unconditional, duly executed by Mr. Wiedoeft in the presence of witnesses, sets forth the consideration and is under seal.
Sec. 270.635 (2), Stats., provides:
“The judgment [summary judgment] may be entered in favor of either party, on motion, upon the affidavit of any person who has knowledge thereof, setting forth such evi-dentiary facts, including documents or copies thereof, as shall, if the motion is by the plaintiff, establish his cause of action sufficiently to1 entitle him to judgment; and, if on behalf of the defendant, such evidentiary facts, including documents or copies thereof, as shall show that his denials or defenses are sufficient to defeat the plaintiff, together with the affidavit of the moving party, either that he believes that there is no defense to the action or that the action has no *681merit (as the case may be) unless the opposing party shall, by affidavit or other proof, show facts which the court shall deem sufficient to entitle him to a trial."
In Sullivan v. State, 213 Wis. 185, 195, 251 N. W. 251, the court said:
“The purpose of providing for summary judgments is to avoid delay and to cut down the frequent contributions to injustice which proceed from technicalities of pleading and practice. It seems quite as important to us that the plaintiff’s cause of action should be summarily dismissed when no cause of action is shown by the pleading and affidavits, as it is that defendant’s formally sufficient pleadings should be disregarded when the plaintiff has satisfied the terms of the statute and the defendant has failed to' convince the court that there exists a genuine issue.”
The respondent makes no attack upon the written assignment as such: There is no suggestion that the signature on the assignment is not that of Mr. Wiedoeft. There is no claim that it was obtained through fraud or coercion. On the contrary, it appears that in the receivership proceedings in Illinois, the defendant-respondent in a verified answer alleged that appellant was the owner of the judgment in question. In opposition to the appellant’s motion for a summary judgment, respondent’s counsel made affidavit that on April 20, 1937, appellant stated to defendant’s counsel and to Edward R. Johnson and Ning Eley that Wiedoeft owned said judgment but that appellant had taken an assignment of the judgment for his own protection. Similar affidavits were made by Johnson and Eley.
Assuming that appellant procured the assignment of the judgment from Wiedoeft for his own protection, he had a legal right to do so, and, by virtue of the assignment, he became the real party in interest and has the right to maintain this action. Hilton v. Waring, 7 Wis. *492; Curtis v. Mohr, 18 Wis. *615; Leary v. Leary, 68 Wis. 662, 32 *682N. W. 623; Hankwitz v. Barrett, 143 Wis. 639, 128 N. W. 430; Necedah Mfg. Corp. v. Juneau County, 206 Wis. 316, 237 N. W. 277, 240 N. W. 405.
The appellant has complied with the provisions of sec. 270.635 (2), Stats., by setting forth in his affidavit the evi-dentiary facts relative to- the assignment of the judgment with á photostatic copy thereof, and has complied with the other requirements of the statute. The record made by respondent does not challenge the validity of the assignment. On the contrary, it tends to confirm it. In Fuller v. General A. F. & L. Assur. Corp. 224 Wis. 603, 610, 272 N. W. 839, the court said:
“The purpose of such a statute or rule [summary judgment] is to grant speedy relief, especially in cases where procedural tactics are interposed for purposes of delay. . . . The statute clearly requires an affidavit setting forth ‘evi-dentiary facts.’ ‘Evidentiary facts’ are not the same as ‘ultimate facts,’ which ordinarily are, or should be, alleged in pleadings.”
In the instant case, respondent has failed to show that there is a genuine issue as to the validity of the assignment in question or the ownership of the judgment thereby assigned.
By the Court. — Motion denied, the mandate entered herein on June 21, 1938, is hereby vacated and set aside. The order of the trial court dated January 6, 1938, denying plaintiff’s motion for a summary judgment is reversed, and the record remanded with directions to enter judgment for the plaintiff-appellant as prayed for in the complaint. Although appellant’s motion is denied, respondent shall pay $25 costs.